Amended judgment, Supreme Court, New York County (Michael J. Obus, J., at suppression hearing; Arlene R. Silverman, J., at jury trial and sentence), rendered November 15, 2004, convicting defendant of *263criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). Concur—Tom, J.P., Mazzarelli, Andrias, Nardelli and Malone, JJ.